DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 6,044,965) in view of Jonkers (US 3,889,802) or Kamei et al. (JP10-218-327) and in further view of Kotaki et al. (US 6,971,508).
 	Clark shows, in figure 1, an enclosed conveyor with an enclosure 10 formed by a plurality trunking sections 10S with side walls 32 disposed on a bottom plate 36 and by a cover 19 disposed on the side walls.  Each of the trunking sections 10S have flanges 10f integrally mounted on the sidewalls outside of the enclosure.  These flanges 10f allow the sections 10S to be connected together and they serve as lateral reinforcements of the enclosure.  The bottom plate has an inner surface facing the interior of the enclosure and an outer surface facing the exterior of the enclosure.  A plurality of horizontal rollers 28 are disposed inside the enclosure and mounted on the sidewalls of the enclosure.   The horizontal rollers may be replaced by the roller assembly shown in figure 3 so that a plurality of horizontal rollers 40 are disposed inside the enclosure and mounted on the sidewalls of the enclosure.  Each of the horizontal rollers 40 are mounted on inner beams 42 mounted on the sidewalls and inside the enclosure.   The conveyor includes a conveyor belt 20 with a transport portion disposed over the horizontal roller and a return portion disposed over the inner surface of the bottom plate.  As described above, Clark shows generally all the structure required by claims 1 and 5-8 except for the air duct structures on the bottom plate.
	Jonkers shows a conveyor similar to that of Clark that has a conveyor belt 3 supported in a troughed form along a transport portion and supported on a bottom plate 29.  An air duct formed by the interior of member 25 is disposed on the outer surface of the bottom plate. The bottom plate has a plurality of holes 28 longitudinally disposed along the bottom plate in order to enable an airflow between the interior of the air duct and the interior of the enclosure.  Jonkers teaches that the airflow forms an air film between the belt and the bottom plate that allows the belt to move over the plate with negligible friction between the belt and the plate.
	Kamei shows a conveyor similar to that of Clark that has a conveyor belt 15 supported in a troughed form along a transport portion and supported on a bottom plate 22 along a return portion.  An air duct 24 is disposed on the outer surface of the bottom plate. The bottom plate has a plurality of holes 22A longitudinally disposed along the bottom plate in order to enable an airflow between the interior of the air duct and the interior of the enclosure.  Kamei teaches that the airflow causes levitation of the belt over the bottom plate so that the belt moves over the plate without friction and without noise and vibration (see paragraph 0023 of the NPL translation provided herewith). 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosed conveyor of Clark with an air duct is disposed on the outer surface of the bottom plate that supplies air through a plurality of holes longitudinally disposed along the bottom plate in order to enable an airflow between the interior of the air duct and the interior of the enclosure that enables the belt to move over the plate with negligible friction and without noise and vibration according to the teachings of Jonkers or Kamei.  When this is done, the resulting apparatus would have all the structure required by claims 1 and 5-8 except for the linkage duct structure connecting a plurality of air ducts. 
Kotaki shows a conveyor similar to that of Clark as modified in view of Jonkers or Kamei which employs air ducts 71 to supply air to holes 70 in belt support plates to levitate the belt over the support plates.  Consecutive conveyor sections include separate air ducts that have linkage openings and linkage ducts 84a connecting consecutive air ducts.  Kotaki teaches that this allows all the ducts to be supplied by a single air source. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the air ducts of consecutive sections of Clark as modified in view of Jonkers or Kamei with linkage ducts connected to linkage openings in consecutive air ducts so that the air ducts may be supplied by a single air source according to the teachings of Kotaki.  When this is done, the resulting apparatus would have all the structure required by claims 1 and 5-8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  In particular, changing the claim term “horizontal beam” to “horizontal roller” necessitated utilizing the Clark reference in the new rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651